The defendant’s initial incriminating statement to the arresting officer, to the effect that setting the fire was not his *839idea, and that he was only helping his friend, was made spontaneously, without any provocation or interrogation by the police. His later explanation as to why the fire was set, was also made without provocation or questioning by the police. The conduct of the police could not reasonably have been anticipated to evoke a declaration from the defendant (see, People v Lynes, 49 NY2d 286, 295). Therefore, both of these statements were properly deemed admissible. Mollen, P. J., Brown, Niehoff and Hooper, JJ., concur.